Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 02,
                                                       01, 2019

The Court of Appeals hereby passes the following order:

A19D0389. JAMES BERNARD EDWARDS v. THE STATE.

      A jury found James Bernard Edwards guilty of multiple offenses, including
burglary, armed robbery, and kidnapping, and his convictions were affirmed in an
unpublished opinion. See Edwards v. State, Case Number A16A1269, decided March
13, 2017. Edwards subsequently filed an extraordinary motion for new trial, which
the trial court denied on September 13, 2018. On March 19, 2019, Edwards filed this
application for discretionary appeal.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal made beyond 30 days. See Boyle v. State, 190 Ga. App. 734,
734 (380 SE2d 57) (1989). Here, Edwards filed his application 187 days after the
trial court’s order was entered. Accordingly, we lack jurisdiction to consider the
application, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/01/2019
                                                                         04/02/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.